Title: From George Washington to John Parke Custis, 20 January 1780
From: Washington, George
To: Custis, John Parke


          
            Dear Custis
            Morristown Jan. 20th 1780
          
          I should have acknowledged the receipt of your letter of the 12th Ulto long since but for the many important matters which have claimed my attention.
          My letter which missed you on its passage to Williamsburg will acquaint you (as there is little doubt of its having got to hand long ’ere this) of the footing I proposed to put the valuation of the Cattle upon that you had of me—I only wished to hear

upon what principle Colo. Bassett acted as I thought it ungenteel to give a Gentn the trouble of performing a Service & disregard it so much afterwards as not even to enquire upon what ground he went—As I want nothing but justice, & this being your aim, it is scarce possible for us to disagree—but there is one thing which ought to be held in remembrance, & I mention it accordingly—& that is—that I should get no more real value for my Cattle at £40 a piece payable in the fall of 1779 than I should have got at £10 the preceeding fall provided the money had been then paid—For example—you could have got two barrls of Corn in 1778 for £10—& I can get no more now for £40—with respect to other things it is the same—it would be very hard therefore by keeping me out of the use of the money a year to reduce the debt three fourths of the original value— which is evidently the case, because the difference between Specie & paper in the fall of 1778 was about four for one only—now the difference is upwards of 30, consequently Ten pounds paid at that period was equal to 50/ good money—but paid at this day is not worth, nor will it fetch, more than a dollar—Had the money been paid and put into the loan office at the time you say the Cattle ought to have been valued I should have received a proportionate interest—that is—as the money depreciated the nominal sum for the interest would, by a resolve of Congress have increased, & I should have got the real value in the interest; whereas if you pay me £10 in loan office certificates of this date for my Cattle, I shall receive for every £10 or 50/. (which is the relative worth of it according to the then difference of exchange) one Dollar, & no more.
          These are self evident truths and nothing in my opinion is more Just and reasonable if you can come at, and do fix the value of the Cattle at what they were worth in the fall of 1778 & would then have been appraized to, that you should pay loan office certificates of that date for had you paid me the money at that time I should have lent it to the public, if there had been no other use for it, as it is not a custom with me to keep money to look at.
          This reasoning may, in part, be considered as an answer to so much of your letter of the 12th of Decembr as relates to the payment of the annuity for the dower Estate. You do not seem disposed to make the Just & proper distinction between real & nominal sums—a dollar is but a dollar whether it passes in Silver

at 6/. or paper at £6 or Sixty pounds—The nominal value, or the name, is but an empty sound, and you might as well attempt to pay me in oak leaves with which I can purchase nothing as to give me paper money that has not a relative value to the rent agreed on.
          If you have been unfortunate in your Crops, or in the means of raising money from your estate I am sorry for it, & do not by any means wish to put you to an inconveniency in paying the rent at this time which became due the first of this month—it may lye till my wants, or your convenience is greater, but as it was certainly the expectation of us both that this annuity was to be raised & paid out of the produce of your Crops, a moments reflection and calculation must convince you that it is full as easy to do it at this day (if you have those crops) as at any period before or since the war began; because the difference between the old & present prices of every article raised upon a plantation or farm bears at least an equal proportion to the difference between specie & paper—It is a matter of little consequence then whether you pay £30 in paper or 20/. in specie when the same quantity of Corn—wheat—Tobo—or any other article you possess will fetch the former with more ease now, than it wd the latter in the best of times.
          The fact is, that the real difference between the prices of all kinds of Country produce now, & before the War, is greater than between specie & paper. The latter in Philadelphia being about 30 when it is well known that the former in many things is at least a hundred & in scarce any article less than forty. Witness flour—Wheat—Indn Corn—&ca which are the great articles of produce of every Virginia estate. It is the unusualness of the idea, & high sound which alarms you in this business; for supposing the difference to be 30 prices & in consequence you pay £15,750 I neither get, nor do you pay a farthing more than £525 because as I have already observed, less Corn—wheat—&ca will enable you to pay the former now, than it wd take to pay the latter while they were at their old & accustomed prices—calling the sum therefore which you pay me £15,750 or £525 is a matter of moonshine, as it is the thing, not the name, that is to be regarded.
          I have wrote to Mr Lund Washington concerning Sheridines point, but am in some doubt w⟨heth⟩er ⟨the⟩ qty of Land will compensate the expence of the Bank wch must be lengthy—I

have left it to him however to determine this matter & to apply for the ditchers (who was about to leave you) if he shd want them. If your banks are not properly executed it is to be feared you will find more plague from the Musk-rats & other vermin than you seem to apprehend when the warm weather returns.
          I am glad to hear that your Assembly are disposed to exert themselves in the great work of apreciation—I heartily wish them success in the attempt—We have nothing new in this quarter—the weather has been, & now is, intensely cold—& we are beginning to emerge from the greatest distress on acct of the want of Provisions. My love to Nelly & the Children and I am sincerely & affectionately Yrs
          
            Go: Washington
          
        